         Case 1:19-cv-08173-LAP Document 185 Filed 11/13/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

PETER ALLEN, et al.,

                       Plaintiffs,

-against-                                      No. 19-CV-8173 (LAP)

NEW YORK STATE DEPARTMENT OF                            ORDER
CORRECTIONS AND COMMUNITY
SUPERVISION, et al.,

                       Defendants.

LORETTA A. PRESKA, Senior United States District Judge:

     Within 21 days, the defendants will tender their expert

disclosures pursuant to Rule 26(a)(2)(C) for any parties who are

anticipated to give testimony as witnesses that will present

evidence under Federal Rule of Evidence 702, 703, or 705.                 The

disclosures must state the subject matter on which the witness

is expected to present evidence under Federal Rule of Evidence

702, 703, or 705, as well as a summary of the facts and opinions

to which they are expected to testify related to the

representative parties.

SO ORDERED.

Dated:       November 13, 2020
             New York, New York


                               __________________________________
                               LORETTA A. PRESKA
                               Senior United States District Judge




                                       1
